Citation Nr: 1533180	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to December 1946, and from October 1947 to February 1969.  He died in March 1986.  The appellant is the Veteran's son.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2012 substantive appeal, the appellant requested a video hearing before the Board.  He failed to appear to the scheduled hearing.  However, notice of the scheduled hearing was sent to the appellant's mother, who is not a party to these proceedings, and, therefore, the Board remanded the appeal in December 2014 for the appellant to be scheduled for another hearing with notice issued to the appellant at his address.  

In March 2015, the appellant was scheduled for another hearing to be held in May 2015, he again did not show, and notice of the scheduled hearing was returned to VA as undeliverable.  The Board contacted his representative to clarify his current address.  In July 2015, his representative notified the Board that it had attempted to contact the appellant on several occasions but was not able to do so, or to clarify his address, and therefore submitted an Informal Hearing Presentation on his behalf.


FINDING OF FACT

The appellant filed his application for Chapter 35 DEA benefits in June 2011, which was more than 8 years after the April 1997 letter notifying him that that the Veteran's death was service-connected and of his eligibility for Chapter 35 DEA benefits, and at which time he was over the age of 31.


CONCLUSION OF LAW

The criteria for eligibility for Chapter 35 DEA benefits are not met.  38 U.S.C.A. Chapter 35 (West 2014); 38 C.F.R. §§ 21.2020, 20.3021, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. Chapter 35, a program of education or special restorative training (DEA benefits) may be authorized for certain eligible persons, including a child of a Veteran who died of a service-connected disability.  38 U.S.C.A. Chapter 35; 38 C.F.R. §§ 21.2020, 20.3021(a)(1).  

An eligible child's period of eligibility begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  If the veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility, with such date no later than the date of VA's decision that the veteran's death was service-connected; in this case, the period of eligibility ends 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(b).

VA will extend an eligible child's period of eligibility for certain reasons, but no person is eligible for educational assistance beyond his or her 31st birthday, except in limited circumstances where the child is currently enrolled in an educational program.  In no event may educational assistance be provided after the period of entitlement has been exhausted.  38 C.F.R. §§ 21.3040 (d), 21.3041(g), (h).

In this case, the appellant was born in October 1969, and the Veteran died in March 1986, prior to the appellant's 18th birthday.  However, service connection for the cause of the Veteran's death, and entitlement to Chapter 35 educational benefits for his children, were denied in a March 1986 rating decision.  Subsequently, the claim for benefits was refiled and service connection for the cause of the Veteran's death and basic eligibility to DEA was granted, effective August 26, 1993, in an October 1996 rating decision, on the basis of VA regulatory amendments effective in June 1994.  In an April 1997 letter, the appellant was informed of his entitlement to service-connected death benefits as an adult helpless child of the Veteran, as well as his eligibility for Chapter 35 DEA benefits.  Along with the letter, VA sent a "Summary of Education Benefits" pamphlet explaining the DEA program, and an "Application for Survivors' and Dependents' Educational Assistance" to complete and return if the Veteran wished to make a claim for such benefits.

The appellant filed an application for Chapter 35 DEA benefits in June 2011.  The Board notes his contentions that, through no fault of his own, he was unable to use his DEA benefits within his period of eligibility.  However, the Veteran was well-past the age of 31 when he applied for DEA benefits in June 2011, and he has not contended any fact that would permit extension of eligibility for DEA benefits past the age of 31.  Accordingly, lack of entitlement under the law, rather than a contested factual matter, is dispositive of the claim, and eligibility for Chapter 35 DEA benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 35 DEA benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


